Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7, 9, 10, 11, 15, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Das et al (US 20030144971 A1).
As per claim 1, Das et al discloses:
a database, wherein the database is configured to store transaction information, ([0031], Once the optional and accessorial services have been identified, the shopper is prompted to enter in the consignee name, phone number, and e-mail address as well as her own information (if it is not already known). She then confirms the transaction. Once confirmed, two receipts are generated by the Kiosk application. One receipt is a temporary SKU label that reflects the total shipping charges and the other is a manifest for the box contents. The shopper does not seal the box and is free to place the empty box and its former contents into their shopping carriage. The Kiosk application sends the SKU number and shipping charges to the POS system and stores the package contents in a POS support database); 

a kiosk, ([0029] A carrier label printer 799 is connected to the LAN 784 as well as a kiosk system 798 that is operatively connected to a magnetic stripe reader, barcode scanner, label printer receipt printer);

the kiosk comprising:

a user input device, wherein the user input device is configured to accept input from a user, wherein the user input includes an order identifier, ([0077] At step 44, the customer 10 enters data such as address information. In step 46, the customer 10 scans an item that could be a box, a pre-packaged item or other item);

a display device, wherein the display device is configured to present transaction information to the user, wherein the transaction information includes items associated with a transaction, ([0077]. In step 48, the kiosk initiates a request for information regarding the item to the LOMS system 14. In step 50, the LOMS system 14 checks whether a valid item identifier was provided. If not, in step 52, the kiosk 12 displays an error message to the customer 10 and in step 54 the customer 10 may decide to rescan or scan another item returning to step 46. If the LOMS system 14 finds a valid item, the system proceeds to step 56 to determine if the item is a box or pre-packaged item and then in step 58 the LOMS system 14 requests a temporary SKU identifier. In step 60, the POS application provides a temporary SKU identifier and in step 62, the LOMS system provides box or item information and the temporary SKU to the kiosk 12. In step 64, the Kiosk 12 processes the item information and displays the details; and

a printer, wherein the printer is configured to print labels, ([0029] A carrier label printer 799 is connected to the LAN 784…label printer receipt printer);

a control circuit, wherein the control circuit is communicatively coupled to the database and the kiosk, ( [0009] This application describes certain embodiments for the integration of an enterprise package rating engine, a retail store Point of Sale (system), a database of un-shippable goods (legal, regulatory, loss prevention), a kiosk that controls the shipping item identification, verification, and rating process. );

wherein the control circuit is configured to:

receive, from the kiosk, the order identifier ([0077] At step 44, the customer 10 enters data such as address information. In step 46, the customer 10 scans an item that could be a box, a pre-packaged item or other item. In step 48, the kiosk initiates a request for information regarding the item to the LOMS system 14. In step 50, the LOMS system 14 checks whether a valid item identifier was provided.);

retrieve, from the database based on the order identifier, transaction information associated with the order identifier, ([0077] If the LOMS system 14 finds a valid item, the system proceeds to step 56 to determine if the item is a box or pre-packaged item and then in step 58 the LOMS system 14 requests a temporary SKU identifier. In step 60, the POS application provides a temporary SKU identifier and in step 62, the LOMS system provides box or item information and the temporary SKU to the kiosk 12);

transmit, to the kiosk for presentation on the display device, the transaction information associated with the order identifier, ([0077] ; In step 64, the Kiosk 12 processes the item information and displays the details).

receive, from the user input device of the kiosk, selection of one or more of the items associated with the transaction, ([0031] The shopper is then promoted to scan and enter the remaining items to be shipped);.

determine, based on eligibility rules, that at least one of the one or more items are eligible for return via the kiosk, ([0065] In an embodiment of a shipping charge return and refund system, we assume the package was captured by a greeter, lost in transit or is a 30 day return. The Customer service associate (CSA) gets a receipt with shipping charges and a retail tracking number. The CSA checks the status of the shipment to see if it is eligible for refund. The CSA the gives a refund for shipping charges, if eligible, and the CSA may also refund the items contained in the shipment. The Enterprise OMS maintains transaction and shipment history data for all stores for a period of that is for example at least 30 days. There is a permanent SKU for shipping charge refunds);

generate, for the at least one of the one or more items, a label, wherein the label is associated with a return of the at least one of the one or more items; ([0072] In another embodiment, the label printer at the greeter station could be used to apply labels for people bringing in return purchases from a loss-prevention standpoint; [0082] Referring to FIG. 3, a process for generating printer carrier labels is shown according to an illustrative embodiment of the application. The process diagram 3 is shown as a flow diagram with bands to indicate the system or actor of a step as above. In step 142, the customer 10 starts the process and in step 144 the customer deposits the package. In this embodiment, the customer provides the package to the greeter 11 and the package is sealed. As can be appreciated, the greeter 11 could alternatively inspect and seal the package. In step 146, the greeter 11 scans the package. The scan may be used to obtain an identifier. The carrier label printer system 13 makes a request for the package information at step 148 and the LOMS system 14 then requests a carrier identifier such as the identification number or "1 Z" number from the appropriate system. In step 152, the EOMS system 18 requests the carrier identifier).

transmit, to the kiosk for printing, the label, wherein the label is configured to be secured to the at least one of the one or more items, ([0084] In step 158, the carrier label printer system 13 obtains the information necessary to print a label and in step 160, the greeter 11 prints a carrier label. In step 162, the customer 10 affixes the label to the package); and

create, in the database, a return transaction for the at least one of the one or more items, ([0067] In an embodiment of a Checkout exception process, the Customer does not have enough money for the entire transaction, wishes to return an item and requests a partial shipment, or wishes to void the shipping charges… To void the shipment, the POS sends an event to the local OMS to mark the transaction record as voided. The local OMS issues a void event to request via the Billing); and

an associate device, wherein the associate device is communicatively coupled to the control circuit and the database, the associate device configured to: scan, via an associate device scanner, the label; and transmit, to the database, an indication of the label and an indication that the at least one of the one or more items was received, ( [0059] In an embodiment for retail acceptance of the packages, the Greeter ring scans the temporary SKU label on the sealed box. The Greeter retrieves the carrier label from the label printer in his area and applies it to the package. The Greeter takes control of package from the customer and scans the carrier label…The Temporary SKU acts as an index into Local OMS transaction record to retrieve label data to be printed at the Greeter station);

wherein the control circuit is further configured to: finalize, based on inclusion of the indication of the label and the indication that the at least one of the one or more items was received, the return transaction for the at least one of the one or more items, (.[0065] In an embodiment of a shipping charge return and refund system, we assume the package was captured by a greeter, lost in transit or is a 30 day return. The Customer service associate (CSA) gets a receipt with shipping charges and a retail tracking number. The CSA checks the status of the shipment to see if it is eligible for refund. The CSA the gives a refund for shipping charges, if eligible).

As per claims 2, 12 Das et al discloses:
wherein finalization of the return transaction includes providing a refund to the user, (.[0065] In an embodiment of a shipping charge return and refund system, we assume the package was captured by a greeter, lost in transit or is a 30 day return. The Customer service associate (CSA) gets a receipt with shipping charges and a retail tracking number. The CSA checks the status of the shipment to see if it is eligible for refund. The CSA the gives a refund for shipping charges, if eligible,)

As per claims 5, 15, Das et al discloses:
wherein the user input device includes one or more of a physical input device and a scanner,  ([0029] The company utilizes an in-store Local Area Network (LAN) 784 connected to the private company WAN 704 using connection 782. Similarly, additional stores having similar LANs may be connected to the network. A carrier label printer 799 is connected to the LAN 784 as well as a kiosk system 798 that is operatively connected to a magnetic stripe reader, barcode scanner)

As per claims 6, 16, Das et al discloses:
wherein the physical input device includes one or more of a mouse, a touchscreen, a keyboard, and a trackpad, and wherein the scanner includes one or more of an optical scanner and a radio frequency identification (RFID) scanner, (see Claims11. Of Das et al: The method of claim 1, wherein: receiving information relating to destination is obtained from a shipper using a keyboard; also see .Claim 14. Of Das et al: The method of claim 13, wherein: the shipper information is obtained by performing optical character recognition on the identification card.)

As per claims 7, 17, Das et al discloses:
wherein the transaction identifier is one or more of an identifier associated with a receipt, a membership number, a payment method, and a user identifier, (.[0056] When the user confirms the costs, the unique Billing generated by request is associated with the current transaction referenced by the transaction ID in the local OMS. The transaction is "closed" and the transaction state is elevated to "Waiting for Payment" from "Waiting for Shipment." The Local OMS generates a temporary type 40 SKU with the combined shipping charges for the local POS system. The local OMS generates the SKU label data for the Kiosk to print out. The Local OMS forwards the receipt data for the Kiosk to print out).

As per claims 9, 19, Das et al discloses:
wherein the selection of one or more of the items associated with the transaction is received via one or more of user selection via the user input device and a scan via the user input device, ([0031] An illustrative embodiment with reference to FIG. 12 is described. A representative shopper travels to a retail store to purchase a gift and/or other items. She approaches the pre-register shipping kiosk, and by placing the items to be shipped on a color-coded package size recommendation tray, she selects an appropriate box. She puts it on a scale and scans the UPC on the box to begin the transaction).

As per claims 10, 20, Das et al discloses:
wherein the control circuit finalizes the return transaction by determining a refund amount, wherein the refund amount is based on one or more of a purchase price, tax paid, restocking fees, and charges, ([0065] In an embodiment of a shipping charge return and refund system, we assume the package was captured by a greeter, lost in transit or is a 30 day return. The Customer service associate (CSA) gets a receipt with shipping charges and a retail tracking number. The CSA checks the status of the shipment to see if it is eligible for refund. The CSA the gives a refund for shipping charges, if eligible, and the CSA may also refund the items contained in the shipment. The Enterprise OMS maintains transaction and shipment history data for all stores for a period of that is for example at least 30 days. There is a permanent SKU for shipping charge refunds).

As per claim 11, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 20030144971 A1).
As per claims 3,13,  Das et al does not specifically disclose:
 wherein the control circuit is further configured to: determine, based on the eligibility rules, that a second one of the one or more items is not eligible for return via the kiosk; and transmit, for presentation via the display device of the kiosk, an indication that the second one of the one or more items is not eligible for return via the kiosk.
However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention that a second one of the one or more items is not eligible for return since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 4, 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 20030144971 A1), and further in view of CARSON et al (CA 2820895 C).

As per claim 4, 14, Das et al discloses:
wherein the order identifier includes a customer identifier and transaction identifier, ([0052] In a Kiosk or POS customer Identification system embodiment, the system provides for customer identification using card swipe access and customer data file access.; [0054] A unique transaction ID is generated to refer to the shipment).

Das et al does not specifically disclose and wherein the kiosk is configured to: determine, based on one or more of the customer identifier and the transaction identifier, that the transaction information is invalid; and present, via the display device, an indication that the items associated with the transaction identifier are not eligible for return via the kiosk.

However,  CARSON et al (CA 2820895 C) discloses in [0095] Furthermore, the memory 344 may store one or more data structures, including an order database 352, a tote database 354, a product database 356, and/or an operator database 357. The order database 352 may include one or more order records 358, where each order record 358 may correspond to a customer order. An order record 358 may include an identifier corresponding to the customer (e.g., a customer number, customer name, etc.), each product and a corresponding quantity for the customer order, a patient associated with each unit of each product in the customer order, identification numbers for totes 56 associated with the customer order, shipping information associated with the customer order, and/or other such information. The tote database 354 includes one or more tote records 360, where each tote record 360 corresponds to the box/shipping container 56 (i.e., the "tote") utilized in filling customer orders; [0096] The product database 356 includes one or more product records 362, where a product record 362 may store data corresponding to a particular type of product that may be included in a customer order, including products stored in storage bins 140 of storage carousels 108 associated with LVKs 104 in communication with the pharmacy host server 110 as well as other remote storage locations that may also be associated with kiosks such as pick-to-light shelves 109; [0099] Turning now to FIG. 16, this figure provides flowchart 400 that provides a sequence of operations that may be performed by the LVK 104 consistent with some embodiments of the invention to label and verify products for filling a customer order by an operator. The processor 300 associated with the LVK 104 outputs data to the display 32 associated with the LVK 104 prompting the operator to scan a product for the active order (block 402). The operator may scan a product for labeling and verification using the scanner 36 associated with the LVK 104, and the processor 300 may receive product data from the scanner 36 (block 404), where the product data indicates a product. The processor 300 analyzes the received product data to determine whether the product is valid for a customer order being filled using the LVK 104 (i.e., an active order) (block 406). In response to determining that the product indicated by the received product data is not in the active order ("N" branch of block 406), the processor 300 outputs error data to the HMI 180 and/or display 32 (block 408), such that the display 32 indicates to the operator that the scanned product is not correct/valid for the active order, and the display may instruct the operator to place the invalid product in a reject bin or other location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by CARSON et al  in the systems of Das et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 8, 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 20030144971 A1), and further in view of HAMMOND et al (CA 2605459 A1).

As per claim 8, 18, Das et al does not disclose:
wherein the eligibility rules are based on one or more of payment type, category, subcategory, amount restriction, purchase location, purchase date, current date, non-returnable items, sellability, recalls, transaction identifier format, membership number format, current member status, availability of a receipt, purchase history, and return history. 

However, HAMMOND et al (CA 2605459 A1) discloses:

[0015] In further embodiments of the method, the information about the coupon includes at least one tenn associated with the coupon, including at least one of the set consisting of: value of the coupon, a percentage discount offered by the coupon, a dollar discount offered by the coupon, an expiration time, an expiration date, at least one eligible product, at least one eligible product category, at least one eligible store location for coupon redemption, at least one retailer who is not the merchant and at whose merchant location the coupon may be redeemed, whether or not the coupon may be used online or in a physical store or both, and at least one eligible department for coupon redemption.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HAMMOND et al  in the systems of Das et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 28, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628